DENY and Opinion Filed April 6, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00305-CV

                         IN RE HOLLY BONE, Relator

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-15-13719

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      In this mandamus proceeding, relator challenges the trial court’s April 6, 2022

order granting real parties’ “Motion for Leave to File Trial Amendment to Amend

Second Amended Petition for Fraudulent Transfer, Application for Temporary

Restraining Order, and Temporary Permanent Injunction.” The complained-of order

requires relator to electronically transfer funds from three named accounts as well

as from any undisclosed account into the registry of the court.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

“Those seeking the extraordinary remedy of mandamus must follow the applicable
procedural rules.   Chief among these is the critical obligation to provide the

reviewing court with a complete and adequate record.” In re Le, 335 S.W.3d 808,

813 (Tex. App—Houston [14th Dist.] 2011, orig. proceeding).

      Here, the only document provided in support of the petition is the complained-

of order. That order indicates the trial court conducted an evidentiary hearing.

Without a transcript of that hearing, and without a copy of the motion and any

evidence produced in support of that motion, relator has failed to meet her burden to

supply this Court with an adequate record. We deny the petition for writ of

mandamus. See TEX. R. APP. P. 52.8.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

220305F.P05




                                        –2–